Citation Nr: 9916798	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic residuals of 
rheumatic fever.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for asthmatic 
bronchitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic arthritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  This appeal arises from a May 1994 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  

In April 1997, the Board of Veterans' Appeals issued a 
decision which held that new and material evidence had not 
been submitted to reopen the veteran's previously denied 
claims.  In a November 1998 order, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated the Board's decision and remanded the 
case for readjudication.  [redacted].


FINDINGS OF FACT

1.  The Board, by a final decision dated in July 1989, denied 
service connection for chronic residuals of rheumatic fever, 
asthmatic bronchitis, and chronic arthritis, on the basis 
that no chronic residuals of rheumatic fever were shown and 
arthritis and chronic asthmatic bronchitis were first 
demonstrated many years after the veteran's separation from 
service.

2.  The evidence added to the record since the Board's 
decision of July 1989 is either cumulative in nature or not 
material in that it does not demonstrate that the veteran has 
chronic residuals of rheumatic fever, or that his current 
asthmatic bronchitis and chronic arthritis are attributable 
to his period of service.




CONCLUSION OF LAW

The Board denied service connection for chronic residuals of 
rheumatic fever, asthmatic bronchitis, and chronic arthritis, 
in July 1989; new and material evidence has not been 
submitted, and the veteran's claims for those benefits have 
not been reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1989, the Board denied service connection for chronic 
residuals of rheumatic fever, asthmatic bronchitis, and 
chronic arthritis.  The Board's decision is final and may be 
reopened only by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Service connection for arthritis may be granted if 
the disability is manifested to a degree of 10 percent or 
more within one year from the date of final separation from 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

When the claims were previously denied, evidence showed that 
the veteran had an acute and transitory episode of rheumatic 
fever in service which resolved completely without chronic 
residuals; that chronic arthritis was first demonstrated many 
years after the veteran's separation from service; that the 
veteran had an episode of acute bronchitis during service 
which resolved with treatment; and that chronic bronchitis 
was first demonstrated approximately 18 years after 
separation from service.  Thus service connection for each of 
these disabilities was denied.  

No credible evidence addressing the issues of the onset of 
the veteran's arthritis or chronic bronchitis, or identifying 
any current residuals of rheumatic fever, has been received 
since the Board's most recent denial of the claim in July 
1989.  A VA examination dated in August 1995 showing 
diagnoses of arthritis and bronchial asthma, and medical 
records showing current treatment for arthritis and chronic 
bronchitis only reflect recent diagnosis and treatment for 
these disabilities and provide no objective basis to relate 
them to service, as such they do not constitute new and 
material evidence.  The veteran has submitted statements to 
the effect that his claimed disorders began during service 
and have become chronic disabilities.  These statements are 
not only cumulative of evidence of record in July 1989, they 
are also contradicted by the objective evidence of record and 
as such are not found to be material.  

While the veteran has submitted various items of evidence 
since the July 1989 Board decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since July 1989 does not 
demonstrate that the veteran has chronic residuals of 
rheumatic fever, or that his current asthmatic bronchitis and 
chronic arthritis are attributable to his period of service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of chronic 
residuals of rheumatic fever, or that asthmatic bronchitis 
and chronic arthritis are attributable to the veteran's 
period of service.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claims for service connection for chronic 
residuals of rheumatic fever, asthmatic bronchitis, and 
chronic arthritis, those benefits are denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

